 


114 HR 5152 IH: Career and Technical Education Equity Act
U.S. House of Representatives
2016-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
2d Session
H. R. 5152 
IN THE HOUSE OF REPRESENTATIVES 
 
April 29, 2016 
Mr. Heck of Nevada (for himself and Mr. Grijalva) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To amend the hold harmless provision for career and technical education assistance grants to States. 
 
 
1.Short titleThis Act may be cited as the Career and Technical Education Equity Act. 2.Hold harmlessSection 111(a)(5)(A) of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2321(a)(5)(A)) is amended to read as follows:

(A)In generalNo State shall receive an allotment under this section for a fiscal year that is less than 90 percent of the allotment the State received under this section for the preceding fiscal year..  